Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 20, 2021.

Election/Restrictions
	Applicant has elected without traverse the invention of Group I, Claims 1-7, drawn to a method of generating and expanding a population of erythroid progenitor cells from a mononuclear blood cell line by culturing said blood cell line with a sufficient amount of cyclin-dependent kinase inhibitor, classified in C12N 5/0641.

Amendments
           Applicant's response and amendments, filed September 20, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2, 6, 9-10, 12, 14, and 18-19, amended Claims 1, 8, 11, and 21, and withdrawn Claims 8, 11, 13, 15-17, and 20. 
	Claims 1, 3-5, 7-8, 11, 13, 15-17, and 20-22 are pending.
Claims 8, 11, 13, 15-17, and 20 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 3-5, 7, and 21-22 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application, provisional application 62/510913, filed on May 25, 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Accordingly, the effective priority date of the instant application is granted as May 25, 2017.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	The prior rejection of Claims 1-5, 7, and 21-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the independent claim to cancel recitation of “significantly”, which the Examiner finds persuasive. 

2.	 Claims 1-5, 7, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	As a first matter, Claim 1 recites “a desired number”, which is considered an arbitrary and subjective determination from which “under conditions sufficient for generation and expansion….increases proliferation” is to be determined. 
As a second matter, Applicant’s own data is (Figures 5I, 5J, and 16A-D) are discordant and subject to an arbitrary and subjective determination of what is statistically relevant based on the scale (the fine scale of 0-10 cells (Figure 16A), as opposed to the more germane context of the cell culture itself (scale of 800 (Figure 16C), scale of 1000 (Figure 5I), scale of 1200 (Figure 5J)) such that any change in cell number is considered statistically meaningful and significant, from which “under conditions sufficient for generation and expansion….increases proliferation” is to be objectively compared and determined. A claim may be rendered indefinite by reference to an object, to wit, the scale by which cell number is to be measured and compared upon charting, that is variable. (MPEP §2173.05(b)).
The instant claim as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim. 

Appropriate correction is required. See, for example, prior recitation “for at least 5 days” in reference to the culturing step in which the starting population is to be maintained in the culture medium comprising Epo, SCF, IGF1, glucocorticoid, and CDK2 inhibitor.

3. 	Claims 1-5, 7 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a method of providing a population of early erythroid progenitor cells, the method comprising the step(s) of: 
providing a starting population of human cells comprising mononuclear cells from cord blood, peripheral blood, bone marrow or other hematopoietic tissues, and
maintaining the starting population in the presence of a sufficient amount of a Cyclin Dependent Kinase 2 (CDK2) inhibitor, erythropoietin, Stem Cell Factor (SCF), Insulin-like Growth Factor 1 (IGFl), and a glucocorticoid under conditions sufficient for generation and expansion of a desired number of early erythroid progenitor cells, 
wherein the CDK2 inhibitor increases proliferation of the early erythroid progenitor cells as compared to a population of early erythroid progenitor cells in a control culture in the absence of the CDK2 inhibitor, 
thereby expanding the population of the early erythroid progenitor cells.

	At issue for the purposes of written description are i) the breadth of the generically recited “CDK2 inhibitor”, ii) the corresponding working concentration(s) “under conditions” to necessarily and predictably achieve the functional result of increasing erythroid progenitor cell proliferation, and iii) the corresponding temporal parameter (how long to culture) in which the starting population of cells are “maintained….under conditions sufficient for generation and expansion of a desired number of early erythroid progenitor cells”. 

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).

The breadth of the claim reasonably encompasses an enormous genus of CDK2 inhibitors to be practiced in the method, each CDK2 inhibitor to be present at its own corresponding, yet undisclosed and unrecited working concentration(s) ‘under conditions sufficient for generation and expansion of a desired number of early erythroid progenitor cells, so as to increase proliferation of the early erythroid progenitor cells’.
Instant specification discloses conception of a small genus of twenty-nine CDK2 inhibitors (Table 1). 
Specification discloses working examples using roscovitine on fetal liver erythroid progenitors (0.5µM (Figure 5I; 1µM, 5µM, 10µM; Figure 5J). However, the increase in cell number varies according to roscovitine concentration and days of culture (Figure 5J). For example, no clear difference from negative control is detected: 

b) until after Day 10, e.g. Day 11, using 5µM; and 
c) until after Day 20 using 10µM. 
In fact, Figure 5J clearly evidences that using 10µM of roscovitine is worse that negative control for the first 20 days in culture.
Specification discloses working examples using roscovitine on erythroid progenitors (1µM, 5µM, 10µM; Figure 16A-D; 16A using human bone marrow cells; whereas, 16B-D use mouse fetal liver or mouse bone marrow starting cells).
The Examiner notes that Figures 16A-D are at different scales of measurement, and appear to be somewhat contradictory. For example, Panel B (scale 0-100) illustrates an apparent increase in cell number at Day 5 for 1µM and 5µM; however, Panel A (scale 0-10) instead illustrates an apparent increase (per error bars) in cell number at Day 8 (1µM) and Day 10 (5µM). Similarly, Panel D (scale 0-40) illustrates an apparent increase in cell number at Day 4 (1µM, 5µM); however, Panel C (scale 0-800) instead illustrates an apparent increase in cell number at Day 10. In contrast to Panel A, no error bars are provided for Panels B-D, and thus one cannot fully ascertain the statistical significance of the charted data when the values are so close to each other. Furthermore, what might at first glance of at the fine scale (0-10 or 0-40) appear to indicate an apparent increase in cell number does not yield a statistically meaningful cell number increase when viewed in the larger context (0-800 or 0-1200) of the cell culture. 
Truncated graph will distort the underlying numbers visually, making the data appear to show significant differences; whereas, a regular graph show the differences are hardly visible (Correll et al, Truncating the Y-Axis, arXiv: 1907.02035v2, January 8 2020). See, for example, illustration below. Truncated graph scaled 9100-9800 versus regular graph scaled 0-120,000. Thus, the Y-axis maximum scale used to determine resulting cell numbers in a culture method necessarily changes the interpretation of the thus-produced data as to whether or not the claimed result has necessarily been achieved. 

    PNG
    media_image1.png
    216
    369
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    216
    367
    media_image2.png
    Greyscale


Thus, the data provided do not establish a clear and predictable nexus between the enormously broad genus of CDK2 inhibitors, including more specifically roscovitine, the enormously broad working concentration(s) of said enormously broad genus of CDK2 inhibitors, including more specifically roscovitine, the corresponding temporal cell culture parameter (how many days to culture) the starting cell population with the generically recited, enormously broad CDK2 inhibitor, more specifically roscovitine, and the corresponding increase in cell number 
Instant claim recites a CDK2 inhibitor; however, such is generic in that it encompasses compounds that inhibit CDK2 in addition to other CDKs, e.g. CDK4, CDK5, CDK6, CDK7, CDK9, etc…., each depending on a given working concentration. 
For example, Cicenas et al (Cancers 6: 2224-2242, 2014; of record) is considered relevant prior art for having taught about 20 CDK2 inhibitors (Table 1). 
Roscovitine inhibits CDK1, CDK2, CDK5, and CDK7 when used at IC50 concentration of 0.2 to 0.5µM, and is also capable of inhibiting CDK4 and CDK6 (pg 2226, last ¶). 
Olomoucine inhibits CDKs (IC50 3-7µM), as well as MAP kinases (IC50 25uM). 
Purvalanol A inhibits CDK2 and CDK5 at IC50 around 70-75nM (pg 2227). 
Purvalanol B inhibits CDK1, CDK2 and CDK5 at IC50 6nM (pg 2227). 
Flavopiridol is a broad-range CDK inhibitor, including CDK1, CDK2, CDK4, CDK7, and CDK9 at IC50 0.04-0.4µM.
Cicenas taugth that CDKi’s are generally known to regulate the cell cycle and can control the proliferation of cells (abstract).  Specifically, Cicenas taught that cyclin dependent kinases regulate the cell cycle by causing cells to proliferate (i.e., by causing “successive divisions”) (pg 2225, ¶1), whereas CDKi’s block the proliferation of cells, such as cancer cells (pg 2226, ¶2-4), which would necessarily decrease cell division, as CDKi’s generally halt proliferation of cells.

Davis et al (U.S. 2003/0069430) is considered relevant prior art for having disclosed an enormous (100’s-1000’s) genus of CDK2 inhibitor compounds (Abstract; e.g. [0009-86]; Table 1; Examples 1-104 [0099-202]). However, Davis et al do not disclose the working concentration of said CDK2 inhibitor compounds, compares their IC50 to that of roscovitine, nor demonstrate their efficacy in a cell culture method to providing a population of early erythroid progenitor cells. It is axiomatic that Applicant simply is not possession of the broadly claimed genus of CDK2 inhibitors to be practiced in a cell culture method to providing a population of early erythroid progenitor cells encompassed by the instantly claimed method, as the compounds of Davis et al are not disclosed in the instant application.

Liang et al (J. Enzyme Inhibition and Medicinal Chemistry 35(1): 235-244, 2020) is considered relevant post-filing art for having taught the discovery of novel CDK2 inhibitors (entire paper). It is axiomatic that Applicant simply is not possession of the broadly claimed genus of CDK2 inhibitors to be practiced in a cell culture method to providing a population of early erythroid progenitor cells encompassed by the instantly claimed method, as the compounds of Liang et al are not disclosed in the instant application. 

Panzenbock et al (Blood 92(10): 3658-3668, 1998; of record) is considered relevant prior art for having taught/disclosed a method of providing a population of early erythroid progenitor cells, the method comprising the step(s) of: 
providing a starting population of human cells comprising mononuclear cells from cord blood, peripheral blood, bone marrow or other hematopoietic tissues (pg 3658, col. 2, “selective amplification…of erythroid progenitor cells from human cord blood, CD34+ peripheral blood stem cells, and bone marrow”), and
maintaining the starting population in the presence of a sufficient amount of a erythropoietin (Epo), Stem Cell Factor (SCF), Insulin-like Growth Factor 1 (IGF1), and a glucocorticoid (dexamethasone) (Abstract; pg 3659, col. 1, Materials and Methods) under conditions sufficient for generation and expansion of a desired number of early erythroid progenitor cells (pg 3660, col. 1, “effectively supported logarithmic growth of erythroid progenitor cells”), thereby expanding the population of the early erythroid progenitor cells.
Panzenbock et al do not teach the use of a CDK2 inhibitor. 

Similarly, Palis et al. (U.S. 2016/0068810; priority date of May 15, 2013; of record) is considered relevant prior art for having disclosed concentrations of EPO, SCF, IGF1 and dexamethasone used to growth erythroid progenitor cells (para [0007], [0010], [0058], [0115]).  Palis disclosed that, in a single medium for proliferating erythroid progenitor cells, EPO can be used at concentrations of 0.05 U/mL to 5 U/mL [0116], SCF can be used at concentrations of 50 ng/ml to 200 ng/mL [0116], IGF1 can be used at concentrations of 10 ng/mL to 50 ng/mL [0116], and dexamethasone can be used at a concentration of 10-6 M [0058].  Palis disclosed that the glucocorticoid used to grow erythroid progenitor cells can be fluticasone propionate at -9 M [0204]. Palis, however, does not disclose that the proliferation medium contains a CDKi.  

Hofmann et al (Oncogene 20: 4198-4208, 2001) is considered relevant prior art for having taught a method of culturing erythroid progenitor cells, the method comprising the step of providing a population of erythroid progenitor cells, and culturing said erythroid progenitor cells in a culture medium comprising Epo, SCF, IGF1, and dexamethasone (pg 4206, col. 2, Materials and Methods, cell culture), said culture medium further comprising a CDK2 inhibitor, to wit, roscovitine, whereby the presence of roscovitine causes increased apoptosis (Figure 5 legend, panel 5d). Hofmann et al taught that CDK2 activity is required for viability, and roscovitine induces apoptosis in erythroid progenitor cells, even when cultured in the presence of the growth factors (pg 4204, col. 2) upon which they are strictly dependent upon for cell proliferation (pg 4204, col. 1). 
Thus, while Hofmann et al taught the step of maintaining early erythroid progenitor cells in a culture medium comprising a CDK2 inhibitor, more specifically roscovitine, as per instant Claim 21, Hofmann et al achieved an opposite result, to wit, decreased proliferation and increased apoptosis, than what is now claimed.

Vita (Thesis, Preclinical Studies of Roscovitine, Department of Medicine, Division of Hematology, Karolinska Univeristy Hospital, Huddinge Karolinska Institute, Sweden, 2005; excerpted portions only) is considered relevant prior art for having taught a method of providing a population of early erythroid progenitor cells from bone marrow, the method comprising the step of culturing said erythroid progenitor cells in a culture medium comprising growth factors and a CDK2 inhibitor, to wit, roscovitine. Vita et al taught that “[R]oscovitine decreased the number of BFU-e colonies in a time- and concentration-dependent manner (Figure 8). The clonogenic capacity of erythroid progenitors was more affected by the in vitro exposure to the drug compared to the granulocyte-macrophage progenitors (pg 41, Section 5.7.1 In vitro). 
Thus, while Vita taught the step of maintaining early erythroid progenitor cells from bone marrow in a culture medium comprising a CDK2 inhibitor, more specifically roscovitine, as per instant Claim 21, Vita achieved an opposite result, to wit, decreased proliferation and decreased progenitor cell number, than what is now claimed.

Song et al. (Cancer Chemotherapy and Pharmacology 60: 841-849, 2007; of record) is considered relevant prior art for having taught a method of culturing erythroid progenitor cells with roscovitine at 1µM, 10 µM, 25µM, or 100µM for 12 days, whereby there is either an insignificant increase in proliferation of said cells or a decrease in proliferation relative to a control (Figure 3). Song taught that roscovitine is generally use to decrease proliferation of cells, and that higher concentrations of roscovitine result in greater inhibition of proliferation, especially in erythroid progenitors (abstract).  
Thus, while Song et al taught the step of maintaining early erythroid progenitor cells from bone marrow in a culture medium comprising a CDK2 inhibitor, more specifically roscovitine, as per instant Claims 21-22, Song et al achieved an opposite result, to wit, decreased proliferation and decreased progenitor cell number, than what is now claimed.

Hassan et al (SQU Med. J. 11(2): 165-178, 2011) is considered relevant prior art for having taught a method of providing a population of early erythroid progenitor cells from bone marrow, the method comprising the step of culturing said erythroid progenitor cells in a culture medium comprising growth factors and a CDK2 inhibitor, to wit, roscovitine. Hassan et al taught roscovitine suppressed formation of BFU-e in a dose-dependent manner, e.g. 10µM, 20µM, up to 100µM (Figure 2). 
Thus, while Hassan et al taught the step of maintaining early erythroid progenitor cells from bone marrow in a culture medium comprising a CDK2 inhibitor, more specifically roscovitine, as per instant Claims 21-22, Hassan et al achieved an opposite result, to wit, decreased proliferation and decreased progenitor cell number, than what is now claimed.

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).


The one species of agent specifically disclosed, roscovitine, is not representative of the genus because the genus is highly variant in both structure and function. Even with roscovitine, Applicant’s own data is (Figures 5I, 5J, and 16A-D) are discordant and subject to an arbitrary and subjective determination of what is statistically relevant based on the scale (the fine scale of 0-10 cells (Figure 16A), as opposed to the more germane context of the cell culture itself (scale of 800 (Figure 16C), scale of 1000 (Figure 5I), scale of 1200 (Figure 5J)) at which any change in cell number is considered statistically meaningful and significant, from which “under conditions sufficient for generation and expansion….increases proliferation” is to be objectively compared and determined. In light of these variables and lack of predictable nexus between the examples disclosed, and the prior art demonstrations that CDK2 inhibitors decrease early erythroid progenitor cell numbers, the opposite result of what is instantly claimed, the ordinary artisan would not be able to readily extrapolate or know the working concentration(s) of any one of the enormously broad genus of structurally and functionally different compounds capable of inhibiting CDK2 to use in the instantly claimed method, nor for how long the starting cells are to be maintained in culture so as to be necessarily and predictably sufficient for generation and expansion of a desired number of early erythroid progenitor cells, wherein the CDK2 inhibitor 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim. 

Response to Arguments
Applicant argues that roscovitine and SC-221409 are exemplary CDK2 inhibitors. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The exemplary SC-221409 is only demonstrated at a single concentration, 0.5µM, and roscovitine at concentrations of 1-10µM. The secondary considerations are not commensurate in scope to the enormously broad recitation of the independent claim. 
	 
Applicant argues that CDK2 inhibitors were known in the art, and thus Applicant is in possession of said enormously broad genus. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The cited prior art and post-filing art clearly evidences that Applicant is not in possession of the broadly claimed genus of CDK2 inhibitors, including their use in the instantly claimed method. The genus of CDK2 inhibitors reasonably encompasses over 1000’s of structurally different compounds, each at their own working concentration, whereby said compound(s) may also simultaneously inhibit other MAP kinases and/or other CDK molecules. Thus, each generically recited “CDK2 inhibitor” has different structures and functional properties adversely impacting cell biology. The instant specification fails to establish a clear and predictable nexus between the enormously broad genus of CDK2 inhibitors, including more specifically roscovitine, the enormously broad working concentration(s) of said enormously broad genus of CDK2 inhibitors, including more specifically roscovitine, the corresponding temporal cell culture parameter (how many days to 
	 
Applicant argues that Song et al tested roscovitine on the effect of differentiation, not proliferation of early erythroid progenitor cells. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Song et al taught the step of culturing bone marrow mononuclear cells in a culture medium comprising roscovitine, whereby the cell number of BFU-e is decreased (Figure 3b; Figure 5b). Instant specification discloses that BFU-e are early erythroid progenitor cells (pg 20, lines 15-17). 
	 
Conclusion
4. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633